DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 9/22/2021.  Claims 1, 15 and 19 have been amended.  Claim 7 has been cancelled.  Claims 1, 3, 4, 6, 8-15 and 17-20 are currently pending and have been examined.
Specification
The amendment to the specification filed on 9/22/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 8-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1, method of claim 15 and apparatus of claim 19 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 15 and 19 recite: 

transmit, via the second communication interface and to the transaction control platform, a first message comprising transaction details for a fund transfer; 
wherein the first memory stores second computer-readable instructions that, when executed by the at least one first processor, cause the transaction control platform to: monitor attributes of available transfer channels for the fund transfer; 
determine, based on first attributes of the available transfer channels, route costs of the available transfer channels; 
select a first transfer channel with a least route cost among the route costs of the available transfer channels; 
transmit, via the first communication interface and to a first computing platform associated with the first transfer channel, a second message indicating a first request to process the fund transfer via the first transfer channel;
determine that the transaction control platform has not received a handshake signal, responsive to the second message, from the first computing platform; 
determine, after transmission of the second message and based on second attributes of the available transfer channels, updated route costs of the available transfer channels; 4Application No. 16/821,214Docket No.: 007131.02258\US Reply to Office Action of March 26, 2021 
select a second transfer channel with a least route cost among the updated route costs of the available transfer channels, wherein selecting the second transfer channel is5Application No. 16/821,214Docket No.: 007131.02258\US further based on determining that the transaction control platform has previously received a handshake signal from a second computing platform associated with the second transfer channel; 
transmit, via the first communication interface and to the second computing platform, a third message indicating a second request to process the fund transfer via the second transfer channel; and 
transmit, via the first communication interface and to a first computing platform, a cancellation request indicating cancellation of the first request to process the fund transfer via the first transfer channel.


Referring to the bolded limitations above, independent claims 1, 15 and 19 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 15 and 19 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 15 and 19 only recite the simple commercial interaction of processing a transaction using an optimal transfer channel for the purpose, as described in the specification and recited in the claims, of obtaining 
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 15 and 19, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 15 and 19 of processors, interfaces, memories and input devices does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 15 and 19 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 15 and 19, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, choosing an optimal transfer path based on cost or speed is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 3/26/2021.  Moreover, the processors, interfaces, memories and input devices of claims 1, 15 and 19 are known devices, as discussed in paragraphs [0061]-[0067] of the Applicant’s specification.   Accordingly, claims 1, 15 and 19 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 15 and 19 are not patent eligible.  Dependent claims 3, 4, 6, 8-14, 17, 18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, the dependent claims merely the refine the abstract idea by performing a commonplace business method on a general purpose computer (MPEP 2106.05(f), Step 2A2) using WURC variables (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubinsky (US 2019/0340583) in view of Cataline (US 2007/0005498).
Claim 1 recites:
A transaction processing system with route optimization, the system comprising: a transaction control platform comprising at least one first processor, a first communication interface communicatively coupled to the at least one first processor, and a first memory; and a transaction input device comprising at least one second processor, a second communication interface communicatively coupled to the at least one second processor, and a second memory storing first computer-readable instructions that, when executed by the at least one second processor, cause the transaction input device to: (Dubinsky, Fig. 2, [0084], transaction routing system 200 in communication with computing node 202-a; Fig. 1, [0073]-[0082], exemplary computing device components including processor, communication interface and memory storing computer readable instructions)
transmit, via the second communication interface and to the transaction control platform, a first message comprising transaction details for a fund transfer; (Dubinsky, Fig. 2, [0088], system 200 receives transaction request 206; [0106], [0152], [0159], [0169], fund transfer)
wherein the first memory stores second computer-readable instructions that, when executed by the at least one first processor, cause the transaction control platform to: monitor attributes of available 
determine, based on first attributes of the available transfer channels, route costs of the available transfer channels; select a first transfer channel with a least route cost among the route costs of the available transfer channels; (Dubinsky, Fig. 2, [0088], system 200 selects optimal routing path; Table 1, [0105], cost metric may be used to determine optimal route)
transmit, via the first communication interface and to a first computing platform associated with the first transfer channel, a second message indicating a first request to process the fund transfer via the first transfer channel;  (Dubinsky, Fig. 2, [0089], processor 201 produces routing path selection 209’ and routing engine 209 dictates routing of transaction 206)
determine that the transaction control platform has not received a handshake signal, responsive to the second message, from the first computing platform; (Dubinsky, [0232], failure may be defined as no acknowledgment is received)
determine, after transmission of the second message and based on second attributes of the available transfer channels, updated route costs of the available transfer channels, 4Application No. 16/821,214Docket No.: 007131.02258\US Reply to Office Action of March 26, 2021 (Dubinsky, Table 1, [0105], cost metrics and user preferences; [0091], quality of service; [0134], cost metric may include network latency.  Dubinsky, [0091], [0131], [0138], also discusses dynamically selecting optimal routing paths using AI and ML which reads on updated route costs.  Further, the related art reference Cataline, [0102], discusses updates from the affiliation systems of record 533 may be obtained on a periodic basis or may be obtained as a result of some event occurring, and Cataline, [0111], further discusses rules entry interface 537 allows for real-time updating of the rules datastore 536 for incorporation into the payment optimizer 514.  If necessary, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the selection of an optimal routing to include the specific updating of 
select a second transfer channel with a least route cost among the updated route costs of the available transfer channels; (Dubinsky, [0056], if routing of requested transaction through first routing path fails, routing scheme is amended so that requested transaction is routed through amended ordered list; [0014], [0021], [0022], [0072], [0105], [0138], [0140], [0151], [0152], [0159], [0160], [0211], route selected based on cost metric; [0208], user desires minimal transaction fees; Fig. 2, [0227], if routing through path A fails routing module 209 attempts routing transaction through next routing path of the ordered list 217B; Fig. 7, [0254], [0255], combinatorial module 217 may be configured to edit or amend the routing scheme during the attempts to route the requested transaction through network 210)
wherein selecting the second transfer channel is further based on determining that the transaction control platform has previously received a handshake signal from a second computing platform associated with the second transfer channel; (Dubinsky, [0170], accumulate historic information; [0186], overall probability of transaction success when being routed through path A; [0229], successful is a positive acknowledgment from destination node)
transmit, via the first communication interface and to the second computing platform, a third message indicating a second request to process the fund transfer via the second transfer channel; and 
transmit, via the first communication interface and to a first computing platform, a cancellation request indicating cancellation of the first request to process the fund transfer via the first transfer channel.  (Dubinsky, Fig. 1, [0073], [0078], input device 135; [0231], user terminates the routing process via input element 135; [0259], transaction cancellation; see also [0072], [0166], [0211])
Claims 15 and 19 correspond to claim 1 and are rejected on the same grounds.  Regarding method claim 15, Dubinsky, Fig. 6, [0064], method.  Regarding apparatus claim 19, Dubinsky, Fig. 1, [0073], computing device.
Claim 3 recites:
The system of claim 1, wherein the transaction details comprise at least one selected from:-30-Patent ApplicationAttorney Docket No. 007131.02258 a destination user account for the fund transfer; an intermediary account for the fund transfer; the first transfer channel; a payment system associated with the first transfer channel; origin currency associated with the fund transfer; destination currency associated with the fund transfer; a cut-off time associated with the fund transfer; a value of the fund transfer; and a combination thereof.  (Dubinsky, [0106], monetary exchange (ME) transaction request includes payment system, currency, destination as listed in [0107]-[0122]) 
Claim 17 corresponds to claim 3 and is rejected on the same grounds.


Claim 4 recites:
The system of claim 3, wherein the respective attributes of the available transfer channels are based on at least one selected from: lengths of respective system queues; respective usage costs; respective average wait times for completing fund transfers; respective average times for receiving handshake signals; and combinations thereof. (Dubinsky, Fig. 2, [0134], calculate at least one cost metric for each route between source node and destination node)  
Claims 18 and 20 correspond to claim 4 and are rejected on the same grounds.
Claim 6 recites:
The system of claim 1, wherein the selecting the second transfer channel is based on determining that an expected wait time for completing the fund transfer over the first transfer channel exceeds a cut-off time.  (Dubinsky, Fig. 2, [0134], cost metric may include latency; [0133], group characteristics (GC) may include expected service time; [0257], longer than expected service time)
Claim 8 recites:
The system of claim 1, wherein the selecting the second transfer channel is based on determining that a length of a system queue associated with the transfer channel is greater than a threshold queue length.  (Dubinsky, Fig. 2, [0134], cost metric may include latency; [0133], group characteristics (GC) may include expected service time)
Claim 9 recites:
The system of claim 1, wherein the selecting the second transfer channel is based on determining that a difference between a cut-off time and an elapsed time following the transmission of the first message is within a threshold time.  (Dubinsky, [0228]-[0230], termination condition may be a total timeframe for routing the requested transaction has elapsed)


Claim 10 recites:
The system of claim 9, wherein the threshold time is determined based on an average time period between transmissions of prior messages indicating requests for fund transfers, to the first computing platform, and receptions of transfer confirmation messages from the first computing platform.  (Dubinsky, [0228]-[0232], termination condition may be a total timeframe for routing the requested transaction has elapsed; Table 1, expected servicing time; [0133], clusters of ME transactions may be attributed an expected service time)
Claim 11 recites:
The system of claim 1, wherein selecting the second transfer channel is based on determining that a first length of a first system queue associated with the first transfer channel is greater than a second length of a second system queue associated with the second transfer channel.  (Dubinsky, [0152]-[0153], optimal routing path may be selected based on user preference including minimal service time)
Claim 12 recites:
The system of claim 1, wherein selecting the second transfer channel is based on determining that a first expected wait time for completing fund transfers over the first transfer channel is greater than a second expected time for completing fund transfers over the second transfer channel.  (Dubinsky, [0152]-[0153], optimal routing path may be selected based on user preference including minimal service time)
Claim 13 recites:
The system of claim 1, wherein the first transfer channel comprises at least a first payment system and a second payment system, wherein the first payment system comprises the first computing platform, wherein the second payment system comprises a third computing platform, and wherein the second computer-readable instructions, when executed by the at least one first processor, cause the 
Claim 14 recites:
The system of claim 1, wherein the second transfer channel is associated with a higher tier service level than the first transfer channel.  (Dubinsky, [0090], tiered infrastructure; [0091], desired Quality-of-Service (QoS))

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered and are addressed below.
Regarding the objection to the specification, the objection to the specification has been withdrawn in view of the amendment to the specification filed on 9/22/2021.
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been withdrawn based on the amendments to claims 1, 15 and 19.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, if is respectfully noted that the Applicant provided no argument why the claims do not recite commercial interaction under the certain methods of organizing human activity grouping of abstract ideas other than that the “Applicant does not concede”.  Accordingly, there are no arguments to respond to.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicant, “claim 1 recites multiple, specific, detailed, unique steps performed at particular devices to transmit a request for a transfer, monitor transfer channel attributes, determine updated route costs, transmit another request for the transfer, and cancel the (previous) request for the transfer. Claim 1 also includes additional steps relating to usage of handshake signals for determination of a new transfer channel and cancellation of a previous request for the transfer", does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(f) which discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Choosing a service based on desired attributes including cost and speed is a common place business method.  Please also see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation such as “testing a system for a response”.  Still further, please see MPEP 2106.05(h) noting limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the features cited by the Applicants, "determin[ing] that the transaction control platform has not received a handshake signal, responsive to the second message, from the first computing platform, and selecting the second transfer channel is further based on determining that the transaction control platform has previously received a handshake signal from a second computing platform associated with the second transfer channel", is a well understood, routine and conventional activity.  As noted above, testing a system for a response is extremely well known and the terminology “handshake procedure” goes back to at least the 1970s.  
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Dubinksy does not describe that a failure of "routing of requested transaction through first routing path" is based on non-reception of a handshake signal from a computing platform associated with the first routing path.  The Examiner respectfully disagrees.  Dubinsky, [0232], discusses failure may be defined as no acknowledgment is received.  Applicant further argues Dubinksy also does not describe that routing of the "requested transaction ... through amended ordered list of routing paths" (as described in 156) or through a "through next routing path of the ordered list" (as described in ¶ 227) is based on determining that a handshake signal was previously received from a computing platform associated with a routing path.  The Examiner respectfully disagrees.  Dubinsky, [0170], discusses accumulating historic information, [0186], discusses overall probability of transaction success when being routed through path A, and [0229], defines successful as a positive acknowledgment from destination node.  
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of optimizing a route in the technological environment of a networked computer system.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, fund transfer route optimization in view of cost, time, reliability and other user preferences are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Twombly (US 2018/0287851) discusses a communication handshake procedure, [0078]-[0080].
Kola (US 2018/0159837) discusses initial communication is sometimes referred to as a handshake protocol, [0031].
Barbir (US 2016/0087797) discusses the handshake of IETF RFC 2945, [0026].
Shnowske (US 8,156,323) discusses server handshake, Fig. 4.
Kataoka (US 4,788,679) discusses a handshake control circuit in a packet switch with variable data transfer rate links, Fig. 12.
Nadir (US 3,646,274) discusses a handshake procedure, Figs. 25A and 25B, 27:7-28:53.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



                                                                                                                                                                                                                                                                                                                                                     /DAVID P SHARVIN/Primary Examiner, Art Unit 3692